Title: From James Madison to Elias Boudinot, 17 November 1801
From: Madison, James
To: Boudinot, Elias


SirDepartment of State: Washington, 17 Novr. 1801.
At the request of the Navy Department the President has given permission, that Mr. Harrison, or an artist under his direction, may use the machine for striking coins, belonging to the Mint, for the medal intended for Captain Truxtun, in virtue of a Resolution of Congress. But this permission is subject to the conditions, that the use to be thus made of the machine shall not materially retard the operation of coining, nor hazard an injury to its works. With much respect, I have the honor to be, sir, Your most obed. servt.
James Madison
 

   RC (PHi). In Wagner’s hand, signed by JM. Docketed as received 23 Nov.


   Federalist Elias Boudinot was director of the Mint from October 1795 to July 1805 (George Adams Boyd, Elias Boudinot: Patriot and Statesman, 1740–1821 [Princeton, N.J., 1952], pp. 225, 250).

